DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track support element comprising a gliding member configured to glide on a surface of the track device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Although the specification points to 66a as a gliding member, the only instance of reference number 66a being used appears in Figures 8 and 9 and appears to generally point towards roller 61 without showing any details that would show a gliding member.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is unclear if “a first edge member” and “a track device movable attached to the first edge member”, “a second edge member” and “a guiding element” are the same first edge member, track device, second edge member, or guiding element previously disclosed in claim 1, on which claim 13 depends.  
Claim 20 is indefinite because it is unclear if “a first edge member”, “a high lift airfoil arrangement of an aircraft”, “a track device”, “a second edge member” are the same first edge member, high lift airfoil, aircraft, track device, or second edge member previously disclosed in claim 18, on which claim 20 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2013/0126670 by Vaghela.

Regarding claim 1, Vaghela discloses a guiding element for a high lift airfoil arrangement of an aircraft, comprising:
A first part (skew control unit 401) configured to be fixed to a first edge member of a high lift airfoil arrangement of an aircraft (housing 202);
A second part comprising at least one track support element (roller 402 or brake pad 408) configured to movably support a track device (track 201) of a second edge member of the high lift airfoil arrangement (slat 105),
Wherein the second part is movably mounted to the first part  (see Figure 4) and configured to move from a first position to a second position (paragraph 24 describes the motion of roller 402 within skew control unit 401); and
A biasing device (spring 502) configured to bias the at least one track support element in a spanwise direction towards the track device (paragraph 25 discloses “the biasing provided by the spring 502 acts against the compression of the relevant connecting rod 404, 406”, and Figures 3, 4, and 6 show the force on rods 404, 406 being in a spanwise direction towards the track device 201).  

Regarding claim 2 (dependent on claim 1), Vaghela discloses the at least one track support element comprising a roller configured to roll on a surface of the track device (roller 402).

Regarding claim 3 (dependent on claim 1), Vaghela discloses the at least one track support element comprising a gliding member configured to glide on a surface of the track device (brake pad 408).

Regarding claim 4 (dependent on claim 1), Vaghela discloses the biasing device being compressible to adapt a position of the second part according to varying positions of the track device while pressing the second part against the track device.  Paragraph 25 discloses “the biasing provided by the spring 502 acts against the compression of the relevant connecting rod 404, 406”.

Regarding claim 5 (dependent on claim 1), Vaghela discloses the first part comprising a gliding surface for supporting the guiding element on the surface of the track device when the second part is in a retracted position.  The right wall of skew control unit 401 as shown in Figure 4 forms a gliding surface that would support the guiding element on the surface of track 201 when roller 402 is in a retracted position.

Regarding claim 6 (dependent on claim 1)¸ Vaghela discloses the biasing device is configured to allow the first part to contact the track device when a predetermined maximum load acting against the at least one biased track support element is exceeded.  Paragraph 25 discloses “the biasing provided by the spring 502 acts against the compression of the relevant connecting rod 404, 406”, but if a maximum load acting against spring 502 is exceeded, then spring 502 would be unable to act against the compression of rods 404 and 406, and as shown in Figures 4 and 6, if rods 404 and 406 were compressed back enough, track 201 would contact the right wall of skew control unit 401.

Regarding claim 7 (dependent on claim 1), Vaghela discloses the biasing device comprising one or more springs pressing the second part in a direction of an extended position (see spring 502 in Figure 5).  

Regarding claim 9 (dependent on claim 1), Vaghela discloses one or more fasteners configured to at least one of rigidly attach the first part of the first edge member of the airfoil attachment (see Figures 2 and 3), or hold one or more springs in place which press the second part in a direction of an extended position (see Figure 5).  

Regarding claim 10 (dependent on claim 1), Vaghela discloses the second part being at least partly arranged within a chamber formed by the first part (see Figure 4) and at least a portion of the track support element protrudes from the chamber when the second part is moved in a direction of an extended position (see Figures 4 and 6). 

Regarding claim 11 (dependent on claim 1), Vaghela discloses the second edge member being movably supported by the track device which is configured to be moved relative to the first edge member.  Slat 105 is movably supported by track 201 which is configured to be moved relative to housing 202.  

Regarding claim 12 (dependent on claim 1), Vaghela discloses the guiding element being configured as a track side guiding element for absorbing side loads acting on a slat track of the airfoil arrangement (see Figure 3).  

Regarding claim 13 (dependent on claim 1), Vaghela discloses a high lift airfoil arrangement for an aircraft, comprising
A first edge member (housing 202),
A track device movably attached to the first edge member (track 201) and supporting a second edge member (slat 105), and
A guiding element according to claim 1 (see rejection of claim 1 above).  

Regarding claim 14 (dependent on claim 13)¸ Vaghela discloses the first edge member and the second edge member are leading edge members (see Figure 2).  

Regarding claim 15 (dependent on claim 13), Vaghela discloses the high lift airfoil arrangement being a slat arrangement (slats 105).

Regarding claim 16 (dependent on claim 13), Vaghela disclose an aircraft wing comprising a high lift airfoil arrangement according to claim 13 (see Figure 1).  

Regarding claim 17 (dependent on claim 13), Vaghela discloses an aircraft comprising a high lift airfoil arrangement according to claim 13 (see Figure 1).  

Regarding claim 18, Vaghela discloses a method for producing a high lift airfoil arrangement for a wing of an aircraft, comprising the steps:
Providing a first edge member of the high lift airfoil arrangement (housing 202),
Rigidly attaching to the first edge member one or more guiding elements (skew control unit 401) to guide a movable track device (track 201) configured to support a second edge member of the high lift airfoil arrangement (slat 105);
Attaching the track device to the first edge member (see Figure 2),
Wherein a surface of the track device is pressed against a movable track support element (rollers 402) of the one or more guiding elements (skew control unit 401) which is biased in a spanwise direction against the track device (via spring 502).   

Regarding claim 19 (dependent on claim 18), Vaghela discloses at least two guiding elements are attached on opposite sides of an installation position of the track device (see Figure 3).
Vaghela does not explicitly disclose attaching the two guiding elements being done before the step of attaching the track device to the first edge member is performed.  However, it would be obvious to a person having ordinary skill to attach skew control units 401 to the wing before attaching track 201 to housing 202, since track 201 would otherwise get in the way of attaching skew control units 401.  

Regarding claim 20 (dependent on claim 18), Vaghela discloses the at least one guiding element is a guiding element comprising:
A first part (skew control unit 401) configured to be fixed to a first edge member (housing 202) of a high lift airfoil (wings 102) arrangement of an aircraft (aircraft 101);
A second part comprising at least one track support element (rollers 402) configured to movably support a track device (tracks 201) of a second edge member of the high lift airfoil arrangement (slats 105), wherein the second part is movably mounted to the first part and configured to move from a first position to a second position (see Figure 4); and
A biasing device (springs 502) configured to bias the at least one track support element in the spanwise direction towards the track device (paragraph 25 discloses “the biasing provided by the spring 502 acts against the compression of the relevant connecting rod 404, 406”, and Figures 3, 4, and 6 show the force on rods 404, 406 being in a spanwise direction towards the track device 201).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2013/0126670 by Vaghela.

Regarding claim 8 (dependent on claim 7), Vaghela does not disclose the one or more springs comprising at least two springs which have different stiffness values depending on a predetermined position of the guiding element when fixed to the first edge member.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use additional springs to provide additional force as needed and to balance the force at different locations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642